Citation Nr: 0515761	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  01-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for chronic ear 
infections.  

2.  Entitlement to service connection for residuals of a 
fracture of the left fifth metatarsal.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

4.  Entitlement to service connection for fatigue, headaches, 
gastrointestinal symptoms, muscle and joint pain, a skin 
condition, sleep disturbances and respiratory symptoms, to 
include as undiagnosed illnesses.  

5.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a fracture of the right radial head.  

6.  Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome, right upper extremity.  

7.  Entitlement to an effective date prior to September 9, 
1999 for a 40 percent disability rating for urethritis.  

8.  Entitlement to an effective date prior to October 5, 2001 
for the grant of a claim of entitlement to a total rating for 
compensation purposes based on unemployability due to 
service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1977 to April 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 1994, July 2000, and March 2003 
rating decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  

The February 1994 RO decision denied claims of service 
connection for chronic ear infections and for residuals of a 
fracture of the left fifth metatarsal, and entitlement to an 
evaluation in excess of 10 percent for residuals of a 
fracture of the right radial head.  

The July 2000 RO decision denied service connection for a 
psychiatric disorder, and granted service connection for 
urethritis, assigning a 40 percent evaluation from September 
9, 1999.  

The March 2003 RO decision denied claims of service 
connection for fatigue, headaches, gastroenteritis, muscle 
and joint pain, a skin condition, insomnia and sleeping and 
breathing difficulty, to include as claimed as undiagnosed 
illness.  The March 2003 decision also denied an evaluation 
in excess of 10 percent for carpal tunnel syndrome of the 
right wrist, and granted a TDIU, effective October 5, 2001.  

In January 2003, the Board, in pertinent part, remanded the 
claims of service connection for chronic ear infections, a 
fracture of the left fifth metatarsal, and a psychiatric 
disorder, as well as entitlement to an initial rating in 
excess of 10 percent for residuals of a fracture of the right 
radial head, and entitlement to an effective date earlier 
than September 9, 1999, for a 40 percent disability rating 
for urethritis.  

The issues of service connection for an acquired psychiatric 
disorder, to include PTSD; service connection for fatigue, 
headaches, gastrointestinal symptoms, muscle and joint pain, 
a skin condition, sleep disturbances and respiratory 
symptoms, to include as undiagnosed illnesses; and 
entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome of the right wrist, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  


FINDINGS OF FACT

1.  Chronic ear infections were not incurred in, or as a 
result of any event of military service.  

2.  A chronic left fifth metatarsal fracture residual or 
associated current chronic disability was not incurred in, or 
as a result of any event of military service.  

3.  The veteran's residuals of a fracture of the right radial 
head are objectively shown to be healed on repeated X-ray 
studies, with no more than mild symptoms and overall 
impairment comparable to no more than malunion of the radius 
with bad alignment.  

4.  By rating decision dated in July 2000, the RO increased 
the disability evaluation for urethritis from 20 percent to 
40 percent, effective September 9, 1999.  

5.  It was not factually ascertainable that service-connected 
urethritis had increased in severity prior to September 9, 
1999.  

6.  It was not factually ascertainable that service-connected 
disabilities had prevented the veteran from engaging in 
substantially gainful employment prior to October 5, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for chronic ear infections are not met.  38 U.S.C.A.§§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).  

2.  The criteria for the establishment of service connection 
for a chronic disability of the left fifth metatarsal are not 
met.  38 U.S.C.A.§§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).  

3.  The criteria for an initial evaluation in excess of 10 
percent for service-connected residuals of a fracture of the 
right radial head are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5205-5212 (2004).  

4.  The criteria for an effective date prior to September 9, 
1999 for an increased evaluation of 40 percent for urethritis 
are not met.  38 U.S.C.A. §§1155, 5013, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§3.400, 4.7, 4.71a, Diagnostic Codes 
5205-5213 (2004).  

5.  The criteria for an effective date prior to October 5, 
2001 for the grant of a TDIU are not met.  38 U.S.C.A. 
§§5107, 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.16 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Advise and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims adjudicated on the merits herein; the evidence 
that would be necessary to substantiate each claim on appeal 
so adjudicated; and whether each claim adjudicated on the 
merits herein has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
the RO) on a claim for VA benefits.  In Pelegrini, it was 
also observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

In the present case, with the exception of the earlier 
effective date claims (urethritis and TDIU), substantially 
complete applications were received prior to the enactment of 
VCAA, but appeals were not completed until after the 
enactment of VCAA.  That is, the veteran appeals a February 
1994 RO rating decision, which denied claims of service 
connection for residuals of a fracture of the left fifth 
metatarsal and for chronic ear infections, and denied 
entitlement to an initial rating in excess of 10 percent for 
residuals of fracture of the right medial head, and the 
veteran also appeals a July 2000 RO decision to deny a claim 
of service connection for an acquired psychiatric disorder, 
to include PTSD.  VCAA became law in November 2000, and 
notice of VCAA was not issued to the claimant until May 2004.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not strictly comply with the express 
requirements of the law as set forth by Pelegrini.  However, 
having carefully examined the record, the Board will finds 
that no prejudice inures to the veteran from the present 
consideration of this appeal.  

While the Court did not address whether VA can properly cure 
a defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  Given the circumstances of this 
case, the Board concludes that the VCAA notice when and as 
provided complies with both Quartuccio and Pelegrini.  The 
RO's advisement to the veteran was provided after the RO's 
initial adjudication of the above-identified claims, but 
prior to their readjudication in an October 2004 supplemental 
statement of the case (SSOC).  Accordingly, compliance with 
Pelegrini is demonstrated to an extent reasonable possible.  

The notice provided the veteran of the information needed to 
substantiate his claims adjudicated on appeal, and the 
veteran's reply is of record, along with arguments of his 
representative.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (Pre-VCAA case, holding that where claimant was 
advised of the need to submit competent medical evidence 
indicating that he had the disorders at issue, and further 
substantiating evidence suggestive of a linkage between his 
active service and the disorders, provisions of the VCAA as 
to notice are satisfied).  Specifically, the May 2004 VCAA 
notice advised the veteran of information and evidence needed 
to substantiate the above-identified claims adjudicated on 
the merits herein, as well as informed him of what 
information and evidence he must submit; what information and 
evidence will be obtained by VA; and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the above identified claims.  

The record also indicates that the veteran was provided with 
a copy of the February 1994 and July 2000 RO rating decisions 
setting forth the general requirements of applicable law 
pertaining to evidence to support each of the claims 
adjudicated on the merits herein.  The general advisement was 
reiterated in the Statement of the Case (SOC) dated in March 
2003 and supplemental statement of the case (SSOC) dated in 
October 2004.  

As to the claims adjudicated on the merits herein, VA has 
obtained all identified records noted by the veteran 
throughout the pendency of this matter, since the inception 
of the claim.  38 U.S.C.A.§ 5103A (a), (b) and (c). In 
particular, the veteran has not responded to the VCAA notice, 
or identified any records which have not already been 
obtained.  

The Court in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Thus, any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in May 2004 was not given prior to 
the first AOJ adjudication of the claims adjudicated on the 
merits,   additional VCAA notice was provided by the AOJ in 
May 2004 prior to reconsideration of the claims adjudicated 
on the merits herein in an October 2004 SSOC, and prior to 
the transfer and certification of the veteran's case to the 
Board.  Moreover, the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claims 
adjudicated on the merits herein were readjudicated and a 
SSOC was provided to the veteran in May 2004.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his or her claims adjudicated on 
the merits, and to respond to VA notices. Therefore, not 
withstanding Pelegrini, to decide this one claim on the 
merits is not prejudicial error to the claimant.  

The record also shows that VA has made reasonable efforts to 
obtain evidence necessary to substantiate the veteran's 
claims adjudicated on the merits.  Extensive records have 
been associated with the claims folder including service 
medical records, post service private and VA treatment 
records, as well as multiple VA examinations.  The veteran 
has failed to identify any additional evidence pertinent to 
any claim adjudicated on the merits herein, which has not 
already been obtained.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's low back claim as 
cited above at this time. Therefore, the duty to assist has 
been satisfied in this case.  38 U.S.C.A. § 5103A; see also 
38 C.F.R. § 3.159.

The VCAA does not apply to the claims of entitlement to an 
effective date prior to September 9, 1999 for the grant of a 
40 percent evaluation for urethritis, and entitlement to an 
effective date prior to October 5, 2001 for the grant of a 
TDIU.  See Mason v. Principi, 16 Vet. App. 129 (2002); see 
also, Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought).  Accordingly, in the 
circumstances of this case, additional VCAA efforts are not 
appropriate as to the earlier effective date claim, given the 
narrowness of that issue.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

Given the above, additional VCAA notice or development would 
serve no useful purpose, and it appears that VA has done 
everything reasonably possible to notify and assist the 
veteran.  Moreover, additional VCAA notice would only thwart 
the veteran's September 2003 request that he be given a Board 
decision-further delay of the appellate review of this one 
issue adjudicated on the merits would serve no useful 
purpose.  Accordingly, in the circumstances of this case, 
additional VCAA efforts are not appropriate, given the narrow 
issue adjudicated on the merits herein.  Soyini, 1 Vet. App. 
540, 546 (1991).  

Having determined that the duty to assist has been satisfied 
as to the claims adjudicated herein, the Board turns to an 
evaluation of the merits of the veteran's claims.  

The Merits of the Claims

Service Connection

The veteran contends that as a result of active military 
service, he incurred chronic ear infections and that he has 
residual injuries from a fracture of the left fifth 
metatarsal.  Having carefully considered the claims in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeal will be denied.

The law generally provides that to establish service 
connection for a claimed disability, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in active military service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that, in order to prevail on the issue of service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied under 
38 C.F.R. § 3.303(b) by the submission of (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection: To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

The CAVC has also noted that the chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which, 
under the CAVC's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

A layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a layperson's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
veteran himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.  
(Emphasis added).  

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the veteran had not submitted medical evidence providing 
a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Chronic Ear Infections:  The veteran argues that he incurred 
chronic ear infections as a result of active military 
service.  While the veteran is in receipt of service 
connection for bilateral hearing loss and tinnitus-matters 
not for consideration in conjunction with this claim, the 
preponderance of the competent evidence indicates that he 
does not have the disorder he claims and the appeal will be 
denied on this basis.  

Service medical records show treatment in August 1981, 
December 1981, July 1983, May 1989, June 1991, and May 1992 
for ear infections variously diagnosed as otitis external and 
otitis media.  On separation examination in March 1993 
notation was made of past multiple ear infections (external 
otitis) as a result of swimming and diving required by the 
veteran's military duties.  However, no then- current ear 
infection was found on separation examination in March 1993.  

The relevant post service medical evidence of record include 
VA otolaryngologic and audiologic examination reports of 
April 1994, September and October 1996 and June 2004.  
Although otitis externa was noted on VA examination in April 
1994, no ear abnormality was shown on VA treatment and 
evaluation in September 1996, on VA otolaryngologic 
examination in October 1996, and on VA audiologic examination 
in June 2004.  A private medical statement of January 1995 
notes that a review of the veteran's "previous medical 
records" show a history of treatment for ear infections.  
The January 1995 medical statement does not give a current 
diagnosis of any ear infection, but specifically indicates 
that the veteran is under his care for other disorders.  

Thus, although the veteran is shown to have had ear 
infections on several occasions during his active military 
service, with no showing of any current related ear disorder, 
the claim must fail under well-established VA decisional law.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While 
there may be little doubt of the veteran's history of ear 
infections in service, related to his swimming, in the 
absence of any competent evidence of a current related ear 
disability, there is no basis to find entitlement to service 
connection.  Id.; 38 C.F.R. § 3.303; See also, Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (Table)].  

As noted, there are three requirements for prevailing on a 
claim for service connection: (1) competent evidence of a 
current disability (a medical diagnosis) Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); and (3) a 
nexus between the in-service disease or injury and the 
current disability (medical evidence) Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The May 2004 VCAA letter specifically requested that the 
veteran provide information identifying a current ear 
disorder related to his in-service history of swimming-
related ear infections.  However, the veteran has failed to 
reply to the May 2004 VCAA request, and has provided no 
response to the October 2004 SSOC which reiterated the basis 
for the denial.   

While the VA is obligated to assist a claimant in the 
development of his or her claim, there is no duty on the VA 
to prove the claim.  If a claimant wishes assistance, he 
cannot passively wait for it in circumstances where he should 
have information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).  Further, under the VCAA, a claimant for VA benefits 
has the responsibility to present and support the claim.  38 
U.S.C. §  5107(a).  

With no evidence of a current ear disorder related to a 
history of swimming-related ear symptoms in service, the 
claim is denied.  


Residuals of a Left Fifth Metatarsal Fracture:   The veteran 
contends that he has a continuing disability as a result of 
in-service metatarsal fracture.  However, service and post-
service medical records are silent for any fracture of the 
left fifth metatarsal, or any current related residual of any 
in-service metatarsal symptom.  

VA X-ray studies of September 1993 revealed, "[f]indings 
consistent with either a nonunited epiphysis, 5th metatarsal, 
or a nonunited fracture of the base of the 5th metatarsal."  
However, the radiologist recommended clinical correlation for 
better diagnostic evaluation, as he specifically noted that 
there had been no inservice injury and as for a diagnosis, 
notation was made of a "possible" fracture of the left 5th 
metatarsal.  Subsequent VA bone and joint examinations of 
October 1996, February 1998, November 1999, January 2003 and 
June 2004, as with all subsequent private and VA treatment 
records are entirely negative for any related left foot 
complaint, report of current treatment, or any diagnosis of 
the left fifth metatarsal fracture residual.  

As previously noted, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The claim is not supportable based upon a lack of  the above 
Hickson criteria.  Service medical records show no left fifth 
metatarsal fracture and no medical nexus evidence is of 
record linking any fracture of the fifth metatarsal to the 
veteran's prior service.  With no incident in service and no 
medical nexus evidence of record, a grant of service 
connection is clearly not appropriate.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

While the veteran presently complains of metatarsal pain, 
service connection is not warranted for each and every 
symptoms or complaint of pain experienced in service.  VA law 
is clear: A complaint of "pain" does not establish the 
existence of a disability warranting consideration for VA 
compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. on other grounds, Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001), particularly 
when offered by a layperson lacking medical training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, 
service connection requires a showing of a current chronic 
disability which is related to service.  38 C.F.R. § 3.303.  

The claim is therefore denied.  


Increased Rating Claim - Residuals of a Fracture of the Right 
Radial Head  

The veteran contends that the currently assigned 10 percent 
disability rating of the service-connected right arm fracture 
disability does not contemplate the severity of his symptoms.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule).  See 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. The percentage ratings contained in the 
rating schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from service- connected diseases and injuries in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, and multiple involvements of the cervical 
vertebrae, the dorsal vertebrae, and the lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45.  
The veteran's residuals of a fracture of the right radial 
head are evaluated as 10 percent disabling under Diagnostic 
Code 5212.  Diagnostic Code 5212 provides that a 10 percent 
evaluation is assignable for malunion of the radial head, 
with bad alignment.  A 20 percent evaluation is assignable 
for impairment of the major radius with nonunion in upper 
half.  A 30 percent evaluation is assignable for nonunion in 
lower half, without loss of bone substance or deformity.  A 
40 percent evaluation is assignable for impairment of the 
major radius with loss of bone substance (1 inch (2.5 cms. or 
more) and marked deformity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5212.  

Diagnostic Code 5213, which governs impairment of supination 
and pronation, provides that a 10 percent evaluation is 
assignable for limitation of supination to 30 degrees or 
less.  A 20 percent evaluation is assignable for motion of 
the major hand lost beyond last quarter of arc, the hand does 
not approach full pronation, or the major hand fixed near the 
middle of the arc or moderate pronation.  A 30 percent 
evaluation is assigned for limitation of pronation, with 
motion of the major hand lost beyond middle of arc, or the 
major hand fixed in full pronation.  A 40 percent evaluation 
is assignable for the major hand fixed in supination or 
hyperpronation.  38 C.F.R. § 4.71a, Diagnostic Code  5213 
(2004).  

The evidence of record includes VA examination reports of 
September 1993, February 1998 and June 2004.  VA treatment 
records show occasional complaints of right elbow discomfort, 
without ongoing treatment.  On VA examinations in September 
1993, February 1998 and June 2004 X-ray studies were 
repeatedly negative for any residual of the veteran's radial 
head fracture.  Additionally, the September 1993 X-ray study 
revealed only a slight shelving deformity at the base of the 
radial head with a slight distortion of the trabecular 
pattern in this area, consistent with an old non-displaced 
fracture.  The September 1993 VA examiner's diagnosis was old 
healed fracture deformity of the right radial head.  

Similarly minimal findings were shown in VA examination in 
February 1998, at which time X-ray studies revealed internal 
healing of the right radial head, without actual 
discontinuity at the neck and without separation of the 
fragments.  The radiologic impression was an old healed 
compression fracture, right proximal radial head, without 
misalignment or other joint abnormality, unchanged from the 
April 1994 X-ray.  Upon associated examination, right elbow 
flexion and pronation was from 0 degrees to 90 degrees.  

The June 2004 VA examination also revealed negative X-ray 
studies, with right and left elbow flexion equal from 0 to 
145 degrees in active motion, and 0 to 140 degrees upon 
occasional flare-ups.  The diagnosis was history of fracture 
of the right radial head, mildly disabling.  

The above evidence indicates that the veteran's right elbow 
disability picture does not approximate findings in excess of 
a 10 percent evaluation for all periods of the appeal.  Since 
the veteran's discharge from service, repeated X-ray studies 
have been negative for findings of any increased disability.  
Additionally, repeated VA examinations have demonstrated that 
the veteran's right radial head fracture has "healed" in a 
"non-displaced" manner.  Accordingly, with no evidence of 
nonunion or malunion of the radius, loss of (bone fusion), or 
loss of motion of the elbow on most recent VA examination, 
the claim must be denied under Diagnostic Codes 5212 and 
5213.  

Moreover, although a physician found some limitation of 
motion of the elbow joint in February 1998, no limitation of 
motion was noted on both prior and subsequent VA examinations 
in September 1993 and June 2004.  No physician has noted any 
limitation of supination or pronation of the veteran's right 
arm, and no physician has indicated that the veteran's right 
hand was fixed in either of those positions.  

In light of these facts, an evaluation in excess of 10 
percent is not assignable under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5212 or 5213.  

An evaluation in excess of 10 percent is also not assignable 
under 38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca, 8 
Vet. App. at 202, because there is no indication that, during 
VA examinations and VA and treatment visits, pain limited the 
veteran's ability to function above that shown during range 
of motion testing, or to an extent greater than that which is 
comparable to malunion of the radius head with bad 
alignment-the criteria for the current 10 percent evaluation 
under Diagnostic Code 5212.  


Criteria for an Earlier Effective Date for an Increased 
Rating for Urethritis 

Generally, the effective date for an award of increased 
disability compensation based upon a claim for increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
See 38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
indicates that an increased disability rating shall be 
assigned as of the date of receipt of claim, or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(o)(1).  (Emphasis added).  

Thus, an effective date for an increased rating may be 
assigned later than the date of receipt of claim if the 
evidence shows that the increase in disability actually 
occurred after the claim was filed.  Therefore, determining 
an effective date for an increased rating involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. § 
5110(b)(2).  Therein, if the evidence demonstrates that the 
increase in disability occurred prior to the date of receipt 
of claim, the Department may assign the earliest date as of 
which it is ascertainable that the increase occurred as long 
as the claim for the increased disability rating is received 
within a year of the date that the increase occurred.  See 38 
C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98.  In Re Harper, 10 Vet. App. at 126-
27.  

The CAVC held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase).  The CAVC further stated that 
the phrase "otherwise date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.  

The veteran contends that the RO's grant of his claim for an 
evaluation in excess of 20 percent-the assignment of a 40 
percent evaluation for service-connected urethritis, should 
have been made effective, not from the date of receipt of his 
September 9, 1999 formal claim for entitlement to an 
evaluation in excess of 20 percent, but from the date of an 
earlier claim for increase.  He asserts that his October 3, 
1996 personal hearing transcript should be accepted as a 
claim for entitlement to an increased rating for urethritis.  

The initial inquiry involves ascertaining the date of claim. 
In this regard, a specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  

However, any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if the formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of the receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151, an informal request for increase will be 
accepted as a claim.  See 38 C.F.R. § 3.155.  

First, while the transcript of the October 1996 personal 
hearing may be accepted as a claim for entitlement to an 
evaluation in excess of 20 percent for service-connected 
urethritis, under VA laws and regulations, the claim must be 
denied, since no ascertainable increase is shown prior to the 
November 1999 VA examination report, if then.  

Although the date of receipt of the veteran's claim preceded 
the date that clinical evidence indicated that an increase in 
disability had occurred, VA law directs that an increased 
disability rating "shall" be assigned as of the date of 
receipt of the claim, "or the date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1).  (Emphasis 
added).  Thus, the effective date for an increased rating in 
this case is the date that the increase in disability 
actually occurred, rather than the date that the claim was 
filed.  

Even accepting the transcript of the veteran's October 1996 
personal hearing as a claim for an evaluation in excess of 20 
percent for urethritis, the October 1996 VA examination 
report revealed no active urethritis on examination-the 
diagnosis given was a history of urethritis.  

Similarly, on VA genitourinary examination in February 1998, 
the examiner noted, "[n]o evidence of current urethritis."  
A diagnosis of chronic urethritis was given on VA examination 
in November 1999, after the veteran's written claim for 
entitlement to a 40 percent evaluation for urethritis, 
received at the RO on September 9, 1999.  

The evidence of record dated from within one year prior to 
October 1999, shows no chronic urethritis warranting an 
evaluation in excess of 20 percent, prior to November 1999, 
after the RO's receipt of his September 9, 1999 claim for 
increase.  Accordingly, while his October 1999 hearing 
transcript may be accepted as an earlier claim for increase, 
the proper effective date is the later of the date of receipt 
of claim and date of increase is factually ascertainable.  

In view of the foregoing, the Board finds no reasonable basis 
upon which to predicate an earlier effective date for an 
increased rating of 40 percent for chronic urethritis, prior 
to September 9, 1999.  


Effective Dates for Awards of TDIU  

The effective date for an award of direct service connection 
is the day following separation from active service or the 
date entitlement arose if a claim is received within one (1) 
year after separation from service; otherwise, the effective 
date is the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  (Emphasis added).  The 
veteran filed no claim of service connection within one year 
of his December 11, 1964 date of separation from service.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. However, such informal claim must identify 
the benefit sought.  38 C.F.R. § 3.155(a).  

The veteran contends that he should be granted a TDIU from a 
date prior to October 5, 2001.  He asserts that his October 
1996 RO hearing transcript should be received as an earlier 
claim of TDIU, warranting an effective date for the later 
grant of the TDIU claim.  

The RO received the veteran's claim for a TDIU, Veteran's 
Application for Increased Compensation Based on 
Unemployability (VA form 21-8940), on October 5, 2001.  In 
his substantive appeal of June 2003, the veteran indicated 
that he filed an earlier TDIU claim in October 1996.  

However, a review of the veteran's claims file reveals no 
claim of TDIU in October 1996.  A transcript of a personal 
hearing at the RO is of record, conducted on October 3, 1996.  
The issue of entitlement to a TDIU was not identified as an 
issue on appeal, a TDIU issue was not identified, nor did the 
veteran given testimony as to entitlement to TDIU.  Rather, 
testimony was received regarding the veteran's ongoing 
vocational rehabilitation and on-job training (OJT), 
including the statement that, "[j]ust in case that [the 
veteran] cannot be able to find any gainful employment 
despite [his] having attended the vocational rehab program 
and having been on the job training, actual job training, 
then you can apply for the total evaluation based on 
individual unemployability."  (Emphasis added).  No 
additional reference was made to any TDIU entitlement during 
that hearing, and the above quoted statement does not 
constitute a claim of entitlement to TDIU, but merely 
represents a statement that-at some date in the future he 
may, "then," file a TDIU claim.  

Accordingly, the October 5, 1996 transcript provides no basis 
for an effective date prior to October 5, 2001 for the grant 
of a TDIU.  

The Board can find no formal or informal claim of TDIU prior 
to October 5, 2001.  Nothing in VA treatment records dated 
within one year prior to October 5, 2001 indicate that the 
veteran's service-connected disabilities rendered him 
unemployable at any time prior to October 5, 2001, including 
VA examination reports of February 1998, November 1999, and 
August 2000.  

Notwithstanding the foregoing, however, as the CAVC indicated 
in Harper, 10 Vet. App. at 126-27, the provisions of 38 
U.S.C.A. §5110 (b) (2) and 38 C.F.R. § 3.400 (o) (2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase). Otherwise, as the CAVC stated, 
"otherwise date of receipt of claim" is the applicable 
effective date when a factually ascertainable increase occurs 
more than one year prior to receipt of the claim for 
increased compensation. Id.  

It was not until his VA examinations in January 2003, that 
the combined effect of symptomatology associated with his 
multiple disabilities-particularly the knees, ankles and 
carpal tunnel syndrome (CTS), are shown to have increased in 
severity to the point where, for the first time, it could be 
said that they prevented his gainful employment.  Thus, it 
was as of the date of that examination, i.e., January 2003, 
that it first became factually ascertainable that the 
veteran's several service-connected disabilities rendered 
him, essentially, unemployable.  The date of receipt of his 
first TDIU claim, October 5, 2001, is the earliest date from 
which a TDIU can be assigned in this case.  This is 
particularly true in this case, since, no examiner has ever 
specifically found that the veteran is unemployable.  

As such, the exception to the general rule as stated in 38 
U.S.C.A. §5110 (b) (2) is not for application. As the CAVC 
indicated in Harper, 10 Vet. App. at 126-27, the exception is 
applicable only where the increase precedes the claim by less 
than one year. As such, an effective date prior to October 5, 
2001, for a grant of a TDIU is not warranted in this case.  

The earlier effective date claims on appeal are both denied.  


ORDER

Service connection for chronic ear infections is denied.  

Service connection for a chronic left fifth metatarsal 
disability is denied.  

An initial evaluation in excess of 10 percent for service-
connected residuals of a fracture of the right radial head is 
denied.  

An effective date prior to September 9, 1999 for an increased 
evaluation of 40 percent for urethritis is denied.  

An effective date prior to October 5, 2001 for the grant of a 
TDIU is denied.  


REMAND

As to the claim of service connection for a psychiatric 
disorder, to include PTSD, additional record development is 
indicated.  In two statements received in December 1999, the 
veteran asserts that he was a U.S. Marine Air Ground Task 
Force participant in Operation "Sharp Edge," at which time 
he witnessed numerous murders of civilians and the 
assassination of President Samuel Doe.  He asserts that this 
occurred while he was stationed in Monrovia and Liberia, 
Africa, between August and December 1990.  The RO conceded 
the verification of the above claimed PTSD stressors, but 
denied the claim on the basis that the veteran is not shown 
to have received any mental health treatment or diagnosis in 
service or at any time thereafter.  However, in his April 
2003 substantive appeal, the veteran explained that in 
February 2003 a VA psychiatrist told him he had a psychiatric 
disorder.  

The courts have held that VA fails in its duty to assist when 
identified medical records are not obtained.  See Goodwin v. 
Derwinski, 1 Vet. App. 419 (1991).  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Board is unable to locate 
any administrative document indicating that a request for VA 
psychiatric treatment record records from approximately 
February 2003 was made at the RO, or that if such a request 
for VA records was made, that it included a request for both 
medical and psychiatric VA treatment records.  The claim is 
remanded so that such a request might be made, with 
appropriate documentation.  

As to the claims of service connection for fatigue, 
headaches, gastrointestinal symptoms, muscle and joint pain, 
a skin condition, sleep disturbances and respiratory 
symptoms, to include as undiagnosed illnesses, the evidence 
presently on file is incomplete, and additional information 
is needed from the veteran.  VA records presently on file 
include reference to the veteran having been provided various 
Persian Gulf War examinations from October 4, 2002 through 
November 19, 2002, including pulmonary function tests.  
Copies of these records are not presently on file, and the 
Board is unable to locate any documentation that these 
records were requested.  Additionally, the veteran should be 
contacted and requested to state whether or not he was 
previously provided a VA Gulf War Registry examination prior 
to, or in conjunction with, his January 1998 claim.  

As to the claim of entitlement to an evaluation in excess of 
10 percent for carpal tunnel syndrome of the right wrist, the 
veteran has not been apprised in accordance with the VCAA.  
As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.  

Additionally, with regard to the right carpal tunnel syndrome 
claim, a June 2004 VA joints examination report is pertinent 
to this claim, but no SSOC was issued after the May 2003 SOC 
and June 2003 substantive appeal.  See 38 C.F.R. §§ 19.37, 
20.1304 (c) (Evidence must be initially reviewed by the 
agency of original jurisdiction (VA RO) unless this 
procedural right is waived by the veteran or his 
representative).  No waiver has been received in this case.  
Furthermore, after the issuance of VCAA notice, a SSOC should 
be issued which includes a de novo review of all of the 
evidence of record pertinent to the right carpal tunnel 
syndrome claim.  

The claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a psychiatric disorder, 
PTSD, and/or fatigue, headaches, 
gastrointestinal symptoms, muscle and 
joint pain, a skin condition, sleep 
disturbances and respiratory symptoms, 
and any other symptomatology claimed as 
an undiagnosed illness, as well as carpal 
tunnel syndrome of the right wrist, from 
April 1993 to the present, if not 
previously submitted to VA.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Any outstanding VA treatment records 
should also be obtained for use in the 
appeal, specifically to include a request 
for any and all VA psychiatric treatment 
records, dated from April 1993 to the 
present, with an eye to claimed 
psychiatric treatment in or approximate 
to February 2003, as asserted by the 
veteran, as well as the results of a 
Persian Gulf War examination reportedly 
conducted from October 4, 2002 through 
November 19, 2002, including the results 
of pulmonary function testing.  

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2) 
(2004).  The VBA AMC should then conduct 
any other necessary development brought 
about by either the veteran's response to 
the above, or any negative attempts at 
receiving records, to include conducting 
VA undiagnosed illness or right wrist 
examinations, as deemed indicated.  

3.  If and only if any VA psychiatric 
treatment records show a diagnosis of 
PTSD, or other psychiatric disorder, 
whether in February 2003 or otherwise, 
then the veteran should be scheduled for 
a VA psychiatric or PTSD examination.  
The examiner should be asked to review 
the entire record in conjunction with the 
examination.  The report of the 
examination should include a list of 
diagnoses of all psychiatric disorders 
the veteran has, with a statement as to 
the etiology of each, with reference to 
the service medical records, and the 
veteran's two December 1999 PTSD stressor 
statements.  The examiner should 
determine whether the diagnostic criteria 
of the DSM-IV support a diagnosis of 
PTSD.  The rationale for all opinions 
expressed must also be provided, with 
reference to the documented clinical 
history.  

4  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD, 
entitlement to service connection for 
fatigue, headaches, gastrointestinal 
symptoms, muscle and joint pain, a skin 
condition, sleep disturbances and 
respiratory symptoms, to include as 
undiagnosed illnesses, and entitlement to 
an evaluation in excess of 10 percent for 
carpal tunnel syndrome of the right 
wrist.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal, to include 3.304(f) and 3.317.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.  



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


